United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1445
                     ___________________________

                          United States of America,

                     lllllllllllllllllllllPlaintiff - Appellee,

                                        v.

                               Jeffshawn Luther,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: February 9, 2021
                         Filed: February 16, 2021
                              [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

      Jeffshawn Luther appeals an order of the district court1 committing him to the
custody of the Attorney General for hospitalization and treatment pursuant to 18
U.S.C. § 4246. That statute authorizes commitment when there is clear and
convincing evidence that a person who is due for release suffers from a mental
disease or defect such that his release would create a substantial risk of bodily injury
to another person or serious damage to property of another.

       We conclude the commitment decision was not clearly erroneous. The court’s
conclusion is supported by medical opinions set forth in reports prepared by mental
health professionals where Luther was confined for treatment, and by defense
counsel’s independent psychological examiner. The concurring expert reports
established that Luther has a mental disease or defect, that his pattern of dangerous
behavior is related to his mental conditions, and that hospitalization is warranted.
The record supports a finding that Luther has little insight into his condition, and that
he likely would not continue treatment if released. See United States v. Ecker, 30
F.3d 966, 970 (8th Cir. 1994) (listing factors used in determining potential
dangerousness).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-